Filed 12/22/21 P. v. Ladd CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B312382
                                                             (Super. Ct. No. TA130215)
      Plaintiff and Respondent,                                (Los Angeles County)

 v.

 CHRISTOPHER LADD,

      Defendant and Appellant.




       Christopher Ladd appeals from a postjudgment order
denying his petition for resentencing under Penal Code1 section
1170.95. In 2014, a jury convicted Ladd and codefendants Kevin
Phillips and Marvin Vital, of first degree murder (§§ 187, subd.
(a), 189) and found true the special circumstance allegation that
the murder was intentionally committed for the benefit of a
criminal street gang (§ 190.2, subd. (a)(22)). The jury also found
true allegations that a principal discharged a firearm causing
death and that the murder was committed for the benefit of a

         1   All unlabeled statutory references are to the Penal Code.
criminal street gang (§§ 186.22, subd. (b)(1)(A), 12022.53, subds.
(b)-(e)). Appellant was sentenced to life without the possibility of
parole plus 25 years to life. The judgment against him was
subsequently affirmed on appeal with modifications. (People v.
Phillips (June 20, 2018, B272498) [nonpub. opn.].)2
       In March 2021, appellant, represented by retained counsel,
filed a petition for resentencing under section 1170.95. The trial
court summarily denied the petition after recognizing that the
jury was not instructed on felony murder or the natural and
probable consequences theory as to the murder charge. The court
also noted that in finding the gang special circumstance
allegation true, the jury necessarily found that appellant acted
with the requisite intent to kill. Appellant’s subsequent motion
for reconsideration was also denied.
       We appointed counsel to represent appellant in this appeal.
After reviewing the record, counsel filed a brief raising no issues.
On September 14, 2021, we advised appellant that he had 30
days within which to personally submit any contentions or issues
he wished us to consider. We received no response.
       Several courts of appeal have recognized that the
independent review mandated by People v. Wende (1979) 25
Cal.3d 436 (Wende), does not apply to an appeal from the denial
of a section 1170.95 resentencing petition because it is not the
defendant’s first appeal as a matter of right. (See, e.g., People v.



      2 We grant appellant’s unopposed request for judicial notice
of our opinion in the direct appeal, as well as the portions of the
reporters’ transcript in the prior appeal that contain the trial
court’s recitation of the jury instructions and the prosecutor’s
closing argument. (Evid. Code, §§ 452, subd. (d), 459, subd. (a);
Cal. Rules of Court, rule 8.252.)




                                 2
Cole (2020) 52 Cal.App.5th 1023, 1028, review granted Oct. 14,
2020, S264278; People v. Flores (2020) 54 Cal.App.5th 266, 269;
People v. Gallo (2020) 57 Cal.App.5th 594, 598; People v. Allison
(2020) 55 Cal.App.5th 449, 456; People v. Figueras (2021) 61
Cal.App.5th 108, 111.) We also acknowledge that, although we
have no independent duty to do so, we retain “‘“inherent
equitable power”’” to review the record on appeal in the interests
of justice. (Flores, supra, at p. 273.) We have exercised our
discretion to do so here.
       As the trial court properly noted in denying appellant’s
petition, he is not entitled to resentencing under section 1170.95
because the jury in his case was not instructed on either felony
murder or the natural and probable consequences theory as to
the murder charge. Moreover, in finding the gang special
circumstances true, the jury necessarily found that appellant
acted with the requisite intent to kill, such that he is not entitled
to section 1170.95 resentencing.
       We have reviewed the entire record and are satisfied that
appellant's counsel has fully complied with his responsibilities
and that no arguable issue exists. (Wende, supra, 25 Cal.3d at
p. 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
       The judgment (order denying petition for resentencing) is
affirmed.
       NOT TO BE PUBLISHED.



                                      PERREN, J.
We concur:



      YEGAN, Acting P. J.             TANGEMAN, J.



                                  3
                  Ricardo R. Ocampo, Judge
             Superior Court County of Los Angeles
               ______________________________

      Eric R. Larson, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.




                               4